Smith, J., (dissenting). In my opinion the demurrer to this indictment should have been sustained. It is usually sufficient to charge a statutory offense in the language of the statute; but this is not always true, and is not true where a more particular statement of facts is necessary to enable the accused to properly meet the accusation against him. State v. Graham, 38 Ark. 519; Houpt v. State, 100 Ark. 409; State v. Scott, 114 Ark. 38. Here it was not sufficient to charge the offense in the language of § 2797, C. & M. Digest, because, as appears from the language of that section quoted in the majority opinion, the section itself is not complete, and a reference must be had to one or more of the preceding sections to ascertain what the phrase, “from any such organized band or any member or members thereof,” means. One cannot read either the indictment itself or the section from which the language of the indictment is quoted and know what band is intended, or what message was delivered, or the purport thereof, and, in my opinion, the indictment is therefore demurrable. The judgment of conviction was not reversed, however, because the indictment was bad. The majority hold it sufficient, and have reversed the judgment and dismissed the case because the testimony is not sufficient to support a conviction; and, as I do not concur in that view, I record myself as dissenting. Any discussion of the purposes of the Ku Klux Klan would be beside the question. It may be true here that no message was sent by that organization, but the testimony shows, and the jury found, that appellant did deliver a message purporting to come from that organization, and the majority has found that this message was innocuous, and did not offend ag’ainst the statute. The opinion of the majority is based upon this finding, and it is therefore the only question which need be discussed. Here a man and his wife had separated,' and the husband was being sued for a divorce and alimony, and he was defending upon the ground that his wife, and not himself, was to blame, and he sought to establish this fact by proving the written admission of Waddell to that effect. It is idle to argue the serious character of the admission which appellant sought to extort from Wad-dell. The message was not an inquiry, and I am unable to discern what it lacked of being a threat. Two cars of men would be quite a party; and if this party of men had, in fact, organized to give orders in the night time, the jury might well have concluded that a message from such a source was calculated to intimidate. Waddell told appellant, in effect, that no improper relation had ever existed between himself and appellant’s wife, and that he had never been at appellant’s home except when accompanied by his own wife. But this was not the answer desired. Appellant produced a book and told Waddell that he must “come clean,” and that the Klan demanded that he write his answer, which would be delivered to the Klan at a meeting of its members to be held on the following Wednesday. We think the jury was warranted in believing, and did in fact find, that here was a threat to enforce the “unwritten law,” which some regard as high authority in certain cases, with the alternative to Waddell to blacken a woman’s reputation, although Waddell had told her husband that the charge which connected his (Wad-dell’s) name improperly with appellant’s wife was untrue. Is this a message to be waved aside as one not intended or calculated to convey a threat or to intimidate? The majority say yes, and assign as a reason for that answer that the prosecuting, attorney admitted, and the undisputed evidence showed, that the Ku Klux Klan was organized for lawful purposes, and that a message of this character purporting to come from a band or organization confederated together for lawful purposes could not have the effect of intimidating a person. It occurs to me that this conclusion is erroneous for two reasons: The first is that it was not essential to show that the Klan had in fact authorized such a message. As is well said by the majority, this statute is directed against intimidation, and the penalty of the statute is directed against one “who shall deliver or repeat any verbal message purporting to come from any such organized band.” The statute does hot require that if should be shown that the threatening message actually came from an organized band. It is sufficient if the message delivered purports to eome therefrom.- The definition of the verb “purport” given in Webster’s New International Dictionary is: “To have the appearance or convey the impression of-being, meaning or signifying (some particular thing); to import; to mean or seem to mean or intend; often with an object clause or infinitive; as, the letter purports to be from the president; the letter purports to be in the interest of morality.” One cannot concoct a message calculated to intimidate another into an admission involving the serious consequences of the admission here demanded and excuse that wrongful act by showing either that he was unauthorized to carry such a message or that the organization from which the message purported to come was not primarily organized for the purpose of executing such a threat as was here communicated. ■ The second reason is that it matters not how beneficent the primary purpose of any organization may be, nor what the recitals of its constitution, its by-laws or its articles of association are. “By their fruits ye shall know them,” and the lawful or unlawful character of any band is to be determined by its practices rather than by its professions. No organization, by any name, or without a name, may usurp the function of enforcing the law, either written or unwritten, and here was an order purporting to have been promulgated against a man who had been convicted without knowing that he had been accused. An organization might have the most laudable purpose in regard to the suppression of crime, but it must execute that purpose in a lawful manner by upholding and sustaining the agencies of the law, and not by usurping those functions and accomplishing that purpose in a manner which its members believe to be more effec-. tive than the more orderly, if less expeditious, processes thereof. I think the jury was warranted in finding — as it did find- — that the message was pregnant with significant and evil portent; that it was -calculated and intended to intimidate the .recipient; and that it is immaterial that the Ku Klux Klan did not in.fact authorize or send the message. It is .sufficient that the message purported to come from an organized band, because, as the majority say, the statute is directed against intimidation, and one might be as badly frightened by a false message, if he did not know it was false, as by a truthful one. It is, of course, elementary law that, in testing the sufficiency of testimony to sustain -a verdict, we give to the testimony tending so to do and to the inferences reasonably deducible therefrom its highest probative value. If the testimony here is so weighed, we have a message which assumes the existence of an improper relation between Waddell and appellant’s wife, a fact denied by Waddell, and the option given Waddell is not to show that the charge was false, but to “come clean,” that is, to say in writing whether he seduced Mrs. Kosier or was seduced by her. No organization, whatever its primary purpose may have been, hacl the right to send such a message; and, if such a message was sent or purported to have been sent, an intimidating' threat was communicated, at least the jury might have so found, and the jury here did so find, and the law was violated, and the cause should not be dismissed. I therefore most respectfully dissent; and am authorized to .say that the Chief Justice is of the opinion that the testimony is sufficient to sustain the verdict, and, as he concurs with the majority that the indictment is sufficient, it is his opinion that the judgment should be affirmed.